DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter “registration feature” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7 – 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US 8,002,574).
	Regarding claim 1, Yi discloses a ganged connector assembly 10, comprising: a shell 40 comprising five electrically isolated cavities 200; a plurality of coaxial connectors 30, each of the coaxial connectors residing in a respective cavity of the shell; a plurality of coaxial cables 32, each of the coaxial cables being connected with a respective one of the plurality of coaxial connectors; wherein the cavities are arranged in a cruciform arrangement (see fig. 7, 8).
	Regarding claim 2, Yi discloses the plurality of coaxial connectors comprises four coaxial connectors, and wherein a central one of the isolated cavities is devoid of a coaxial connector.
(see fig. 7, 8).
	Regarding claim 3, Yi discloses the plurality of coaxial connectors is five coaxial connectors
(see fig. 7, 8).
	Regarding claim 5, Yi discloses a spring 54 is present in each of the cavities, each of the springs engaging a respective one of the plurality of coaxial connectors and permitting the coaxial connector to float radially and axially relative to the shell (see fig. 3 - 5).
	Regarding claim 7, Yi discloses a shell 40 comprising a plurality of electrically isolated cavities 200; a plurality of coaxial connectors 30, each of the coaxial connectors residing in a respective cavity of the shell; 21Attorney Docket No. 9833.1448CT a plurality of coaxial cables 32, each of the coaxial cables being connected with a respective one of the plurality of coaxial connectors; wherein each of the plurality of coaxial connectors includes an outer connector body 74, the outer connector body including a plurality of teeth 76, and wherein each of the cavities includes a plurality of recesses that receive the teeth (column 3, lines 43 – 56, see fig. 1 - 3).
	Regarding claim 8, Yi discloses a gap 78 is present between each of the teeth and each of the recesses, such that some degree of radial float is enabled between each of the coaxial connectors and the shell (column 3, lines 43 – 56, see fig. 1 - 3).
	Regarding claim 9, Yi discloses the plurality of coaxial connectors comprises four coaxial connectors, the plurality of cavities comprises five cavities in a cruciform arrangement, and a central one of the isolated cavities is devoid of a coaxial connector (see fig. 1 - 3).
	Regarding claim 10, Yi discloses the plurality of coaxial connectors is five coaxial connectors and the plurality of cavities comprises five cavities in a cruciform arrangement (see fig. 1 - 3).
	Regarding claim 12, Yi discloses a spring 54 is present in each of the cavities, each of the springs engaging a respective one of the plurality of coaxial connectors and permitting the coaxial connector to float axially relative to the shell (see fig. 3 - 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 8,002,574) as applied to claim 3 or 7 above, and further in view of Weingartner (US 4,392,699).
Regarding claims 4 and 11, Yi discloses all the limitations except one of the cavities is a central cavity, and wherein the coaxial cable attached to the coaxial connector residing the central cavity is smaller compared to the remaining coaxial cables.
Weingartner discloses one of the cavities 18, 34 is a central cavity 18, and wherein the coaxial cable 23 attached to the coaxial connector residing the central cavity is smaller compared to the remaining coaxial cables (see fig. 1 - 7).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Yi’s connector assembly with Weingartner’s structure of coaxial connectors wherein one of the cavities is a central cavity, and wherein the coaxial cable attached to the coaxial connector residing the central cavity is smaller compared to the remaining coaxial cables to provide different sort of signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/
Supervisory Patent Examiner, Art Unit 2831